Title: Salma Hale to William Plumer, 8 May 1818
From: Hale, Salma
To: Plumer, William


            II. Salma Hale to William Plumer
            
              
                Dear Sir,
                Charlottesville. Virginia May 8th 1818
              
              I spent yesterday with Mr Jefferson. In conversation he was quite unrestrained, bestowing praise and or censure wherever he thought either deserved.
              He laments much that no good history has ever yet been published of our revolution. That by Botta, an Italian, he thinks best. Speaking of yours he regreted that you had not begun with at the close of the revolutionary war, as he might then hope to see a history of a period concerning which the public know even less than of the preceding one. You might afterwards go back as Hume did. He observed that Barlow once promised to write such a history, & that he furnished him with three cases of documents, but he never wrote a word nor opened the cases, which were afterwards returned & are now in the Congressional Library. He thinks the letters of men in active life are the best documents.
              If I can be of service to you at Washington next winter in searching the library, remember to command me
              Monticello is a delightful retreat—The country around is tolerably fertile—the roads execrable. Mr J’s house is enclosed by a forest
              
                 With great respect
                 Your Obdt Servant
                
                        S. Hale
              
            
            
              
                
   
   RC (DLC: Plumer Papers); addressed: “His Excellency William Plumer Epping N.H”; franked; postmarked Charlottesville, 9 May.


              
              
                
   
   In the latter part of his presidency TJ offered to supply Plumer with materials for a history of the United States. He regretted (regreted) Plumer’s ambitious decision to start the work with the discovery of America, and in fact the author did not complete or publish it (Plumer to TJ, 27 Apr. 1810, and note). David Hume began his influential history of England with a volume on the reigns of James I and Charles I and afterwards extended it backwards and forwards from the invasion of Julius Caesar to the Glorious Revolution of 1688 (ODNBH. C. G. Matthew and Brian Harrison, eds., Oxford Dictionary of National Biography, 2004, 60 vols.).


              
            
          